EXHIBIT 10.43

Loan No. 104470

SECOND MODIFICATION AGREEMENT

Secured Loan

THIS SECOND MODIFICATION AGREEMENT (“Agreement”) dated October 13, 2009 is
entered into by and between WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”),
and NEW TPG-FOUR POINTS, L.P., a Texas limited partnership (“Borrower”).

R E C I T A L S

 

A. Pursuant to the terms of a Construction Loan Agreement between Borrower and
Lender dated June 11, 2007 (as amended, the “Loan Agreement”), as amended by the
Modification Agreement, dated June 23, 2009, Lender made a loan to Borrower in
the principal amount of Forty-Two Million Six Hundred Seventy Thousand Dollars
($42,670,000) (the “Loan”). The Loan is evidenced by a Promissory Note dated as
of the date of the Loan Agreement, executed by Borrower in favor of Lender, in
the principal amount of the Loan (the “Note”), and is further evidenced by the
documents described in the Loan Agreement as “Loan Documents”. The Note is
secured by, among other things, a Deed of Trust with Absolute Assignment of
Leases and Rents, Security Agreement and Fixture Filing (as amended, the “Deed
of Trust”) dated June 11, 2007, executed by Borrower, as Grantor, to Stephen
Prinz, as Trustee, in favor of Lender, as Beneficiary. The Deed of Trust was
recorded June 13, 2007, as Instrument or Document No. 2007108252, in the
Official Public Records of Travis County, Texas, and amended by the Memorandum
of Modification Agreement Amending Deed of Trust, dated June 23, 2009, and
recorded June 30, 2009, as Instrument or Document No. 2009109233, in the
Official Public Records of Travis County, Texas.

 

B. As of the date hereof, the outstanding principal balance of the Loan is
$29,668,591.31 and the undisbursed commitment amount is $10,776,408.69.

 

C. The Note, Deed of Trust, Loan Agreement, this Agreement, the other documents
described in the Loan Agreement as “Loan Documents”, together with all
modifications and amendments thereto and any document required hereunder, are
collectively referred to herein as the “Loan Documents”. All capitalized terms
not otherwise defined herein shall have the meanings given to them in the Loan
Agreement.

 

D. By this Agreement, Borrower and Lender intend to modify and amend certain
terms and provisions of the Loan Documents.

NOW, THEREFORE, Borrower and Lender agree as follows:

 

1. CONDITIONS PRECEDENT. The following are conditions precedent to Lender’s
obligations under this Agreement:

 

  1.1 Receipt and approval by Lender of the standard Texas promulgated form of
Mortgage Policy of Title Insurance from Chicago Title Insurance Company,
together with any endorsements which Lender may require, insuring Lender, in the
principal amount of $40,445,000, of the validity and the priority of the lien of
the Amended Deed of Trust (as hereinafter defined) upon the Property, subject
only to matters approved by Lender in writing;

 

  1.2 Receipt by Lender of the executed originals of this Agreement, the Amended
and Restated Promissory Note Secured by Deed of Trust, which note amends,
restates and replaces the Note (the “Amended Note), the Amended and Restated
Deed of Trust with Absolute Assignment of Leases and Rent, Security Agreement
and Fixture Filing, which deed of trust amends, restates and replaces the Deed
of Trust (the “Amended Deed of Trust”), the Reaffirmation and Second Amendment
of Repayment and Completion Guaranty by Thomas Properties Group, Inc., the
Reaffirmation and Second Amendment of Repayment and Completion Guaranty by
Thomas Properties Group, L.P., the Reaffirmation and Amendment of Hazardous
Materials Indemnity by Thomas Properties Group, Inc., the Reaffirmation and
Amendment of Hazardous Materials Indemnity by Thomas Properties Group, L.P., and
any and all other documents and agreements which are required by this Agreement
or by any other Loan Document, each in form and content acceptable to Lender;

 

  1.3 Recordation in the Official Public Records of the County where the
Property is located of (i) the Amended Deed of Trust, and (ii) any other
documents (if any) which are required to be recorded by this Agreement or by any
other Loan Document;



--------------------------------------------------------------------------------

  1.4 Reimbursement to Lender by Borrower of Lender’s costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby, including, without limitation, title insurance costs, recording fees,
attorneys’ fees, appraisal, engineers’ and inspection fees and documentation
costs and charges, whether such services are furnished by Lender’s employees or
agents or by independent contractors, an Internal Administrative Expense Fee in
the amount of $2,500, and an Appraisal Fee in the amount of $29,400 and an
Environmental Fee in the amount of $1,500;

 

  1.5 The representations and warranties contained in this Agreement are true
and correct;

 

  1.6 All payments due and owing to Lender under the Loan Documents have been
paid current as of the effective date of this Agreement;

 

  1.7 The payment to Lender of an extension fee in the amount of $326,950.

 

2. INCORPORATION OF RECITALS; EFFECTIVE DATE. The foregoing recitals are
incorporated herein as an agreement of Borrower and Lender. The date of this
Agreement is for reference purposes only. The effective date of Borrower’s and
Lender’s obligations under this Agreement is the date of recordation of the
Amended Deed of Trust in the Official Public Records of Travis County, Texas
(the “Effective Date”).

 

3. REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and warrants that
no Default, breach or failure of condition has occurred, or would exist with
notice or the lapse of time or both, under any of the Loan Documents (as
modified by this Agreement) and that all representations and warranties herein
and in the other Loan Documents are true and correct, which representations and
warranties shall survive execution of this Agreement.

 

4. MODIFICATION OF LOAN DOCUMENTS. The Loan Documents are hereby supplemented
and modified to incorporate the following, which shall supersede and prevail
over any conflicting provisions of the Loan Documents:

 

  4.1 Defined Terms. Section 1.1 of the Loan Agreement is hereby amended as
follows:

 

  (a) Adjusted Net Operating Income. A new defined term “Adjusted Net Operating
Income” is hereby added to the Loan Agreement as follows:

“Adjusted Net Operating Income” means Net Operating Income; provided, however,
that for purposes of calculating Permitted Operating Expenses, taxes and
insurance premiums shall be annualized, rather than allocated only to the time
period within which such items are actually paid.

 

  (b) Appraised Land Ratio. A new defined term “Appraised Land Ratio” is hereby
added to the Loan Agreement as follows:

“Appraised Land Ratio” means the Land Loan Allocation, as of the date of
determination, as a percentage of the “as-is” bulk value of the Undeveloped
Property.

 

  (c) Equity Contribution. A new defined term “Equity Contribution” is hereby
added to the Loan Agreement as follows:

“Equity Contribution” has the meaning given to such term in Section 2.14.

 

  (d) First Extended Maturity Date. The defined term “First Extended Maturity
Date” is hereby deleted and replaced in its entirety with the following:

“First Extended Maturity Date” means July 31, 2013.

 

  (e) First Extension Appraised Value. A new defined term “First Extension
Appraised Value” is hereby added as follows:

“First Extension Appraised Value” means the sum of (i) the then-current
appraised “as-stabilized” value of the Office Parcel (including the improvements
located thereon), (ii) the then-current appraised “as-is” value of any other
improved real property encumbered by the lien of the Deed of Trust and (iii) the
then-current appraised “as-is” bulk value of any unimproved land encumbered by
the Deed of Trust.

 

Page 2



--------------------------------------------------------------------------------

  (f) Land Loan Allocation. A new defined term “Land Loan Allocation” is hereby
added to the Loan Agreement as follows:

“Land Loan Allocation” means, as of the date of determination, an amount equal
to $5,100,000 minus the sum of all Release Prices paid to Lender in accordance
with Section 2.10.

 

  (g) Loan. The defined term “Loan” is hereby deleted and replaced in its
entirety with the following:

“Loan” means the principal sum that Lender agrees to lend and Borrower agrees to
borrow pursuant to the terms and conditions of this Agreement: Forty Million
Four Hundred Forty-Five Thousand Dollars ($40,445,000).

 

  (h) Loan-to-Value Ratio. A new defined term “Loan-to-Value Ratio” is hereby
added as follows:

“Loan-to-Value Ratio” means the commitment amount of the Loan, as of the date of
determination, as a percentage of the value of the Property and Improvements
then remaining encumbered by the Deed of Trust.

 

  (i) Maturity Date. The defined term “Maturity Date” is hereby deleted and
replaced in its entirety with the following:

“Maturity Date” means the Original Maturity Date, First Extended Maturity Date,
or the Second Extended Maturity Date, as applicable.

 

  (j) New TPG Loan Documents. The defined term “New TPG Loan Documents” is
hereby deleted in its entirety as are all references thereto in the Loan
Documents.

 

  (k) Office Buildings. A new defined term “Office Buildings” is hereby added as
follows:

“Office Buildings” means the two office buildings, containing approximately
191,982 square feet, in the aggregate, which have been constructed by Borrower
on the Property.

 

  (l) Office Parcel. A new defined term “Office Parcel” is hereby added as
follows:

“Office Parcel” means the portion of the Property on which the Office Buildings
are located.

 

  (m) Original Maturity Date. The defined term “Original Maturity Date” is
hereby deleted and replaced in its entirety with the following:

“Original Maturity Date” means July 31, 2012.

 

  (n) Other Note and Other Deed of Trust. The defined terms “Other Note” and
“Other Deed of Trust” are hereby deleted in their entirety as are all references
thereto in the Loan Documents.

 

  (o) Release Price. A new defined term “Release Price” is hereby added as
follows:

“Release Price” means, with respect to each Release Site, the amount specified
for such Release Site in Exhibit J.

 

  (p) Release Site. A new defined term “Release Site” is hereby added as
follows:

“Release Site” has the meaning given such term in Section 2.10.

 

  (q) Second Extended Maturity Date. The defined term “Second Extended Maturity
Date” is hereby deleted and replaced in its entirety with the following:

“Second Extended Maturity Date” means July 31, 2014.

 

Page 3



--------------------------------------------------------------------------------

  (r) Second Extension Appraised Value. A new defined term “Second Extension
Appraised Value” is hereby added as follows:

“Second Extension Appraised Value” means the sum of (i) the then-current
appraised “as-is” value of the Office Parcel (including the improvements located
thereon), (ii) the then-current appraised “as-is” value of any other improved
real property encumbered by the lien of the Deed of Trust and (iii) the
then-current appraised “as-is” bulk value of any unimproved land encumbered by
the Deed of Trust.

 

  (s) Undeveloped Property. A new defined term “Undeveloped Property” is hereby
added to the Loan Agreement as follows:

“Undeveloped Property” means all of the Property encumbered by the Deed of
Trust, as of the date of determination, with the exception of the Office Parcel.

 

  4.2 Partial Release. Section 2.10 of the Loan Agreement is hereby deleted and
replaced in its entirety, with the following:

 

  “2.10  PARTIAL RELEASE OF LIEN. At any time prior to the Maturity Date, Lender
shall, at Borrower’s request, issue a partial release of any legal parcel
encumbered by the Deed of Trust (with the exception of the Office Parcel) (a
“Release Site”) from the lien of the Deed of Trust in accordance with the terms
and provisions set forth herein; provided, however, that prior to or
simultaneously with each such partial release of liens, all of the following
conditions shall be satisfied:

 

  (a) No Default shall have occurred and be continuing under the Loan Documents,
and no event or condition which, with the giving of notice or the passage of
time or both, would constitute a Default shall have occurred and be continuing,
and Borrower shall so certify in writing;

 

  (b) Lender shall have received any and all sums then due and owing under the
Loan Documents together with all escrow, closing and recording costs, the costs
of preparing and delivering such partial release of lien and the cost of any
title insurance endorsements required by Lender, including, without limitation,
an endorsement pursuant to Procedural Rule P-9b(3) of the Basic Manual of Rules,
Rates and Forms for the writing of Title Insurance in the State of Texas;

 

  (c) Lender shall have received evidence satisfactory to Lender that: (i) the
Release Site and the portion of the Property and Improvements which shall remain
encumbered by the Deed of Trust are each legal parcels lawfully created in
compliance with all subdivision laws and ordinances and, at Borrower’s sole
cost, Lender shall have received any title insurance endorsements or other
evidence to that effect requested by Lender; and (ii) the portion of the
Property and Improvements which shall remain encumbered by the Deed of Trust
have the benefit of all utilities, easements, public and/or private streets,
covenants, conditions and restrictions as may be necessary, in Lender’s sole
opinion, for the anticipated development, improvement and operation thereof;

 

  (d) For each Release Site, Lender shall have received the applicable Release
Price;

 

  (e) Lender shall have received a written release satisfactory to Lender of any
set aside letter, letter of credit or other form of undertaking which Lender has
issues to any surety, governmental agency or any other party in connection with
the Loan and/or the Property and Improvements;

 

  (f) Lender shall have received evidence satisfactory to Lender that any tax or
assessment which constitutes a lien against the Property and Improvements has
been properly allocated between the Release Site and the portion of the Property
and Improvements which shall remain encumbered by the Deed of Trust;

 

Page 4



--------------------------------------------------------------------------------

  (g) The Loan-to-Value Ratio of the Property and Improvements which shall
remain encumbered by the Deed of Trust (with “value” determined (i) on or before
the First Extended Maturity Date, in accordance with the definition of “First
Extension Appraised Value” and (ii) after the First Extended Maturity Date, in
accordance with the definition of the “Second Extension Appraised Value”, in
each case pursuant to a written appraisal, not more than 90 days old, obtained
by Lender, at Borrower’s cost, and prepared in accordance with the requirements
of the Comptroller of the Currency) shall not exceed seventy-five percent (75%);

 

  (h) In lieu of satisfying the Loan-to-Value Ratio requirement in clause
(g) above, Borrower may request that Lender appraise only the Undeveloped
Property (excluding the Release Site) in order to confirm whether or not the
Appraised Land Ratio exceeds fifty percent (50%). If the Appraised Land Ratio
(as determined pursuant to a written appraisal, not more than 90 days old,
obtained by Lender, at Borrower’s cost, and prepared in accordance with the
requirements of the Comptroller of the Currency ) exceeds fifty percent (50%),
then Borrower shall elect to either (i) repay such portion of the Loan as will
reduce the Appraised Land Ratio to fifty percent (50%) or (ii) satisfy the
Loan-to-Value Ratio requirement of clause (g) above. If Borrower elects to
proceed in accordance with clause (ii) in the immediately preceding sentence,
then Borrower shall have no obligation to repay any amount pursuant to this
clause (h); provided, however, that if the Loan-to-Value Ratio of the Property
exceeds seventy-five percent (75%), then Borrower shall be required to repay
such amount of the outstanding principal balance of the Loan as will reduce the
Loan-to-Value Ratio to not greater than seventy-five percent (75%). Following
the appraisal of the Property pursuant to Borrower’s election to proceed in
accordance with clause (ii) above, Borrower shall have no right to reduce the
Appraised Land Ratio in lieu of satisfying the Loan-to-Value Ratio requirement
in clause (g) above and shall in all events be required to satisfy clause
(g) above. Any amounts repaid may not be reborrowed; and

 

  (i) Borrower shall have paid the Equity Contribution; provided, however, that
Borrower may pay the Equity Contribution concurrently with the release of a
Release Site in order to satisfy the foregoing if Borrower has not paid the
Equity Contribution as of the date of Borrower’s request to release a Release
Site. Any amounts so paid shall be deemed paid on account of the Equity
Contribution payments required pursuant to Section 2.14. Any amounts repaid may
not be reborrowed.

Neither the acceptance of any payment nor the issuance of a partial release of
lien by Lender shall affect Borrower’s obligation to repay all amounts owing
under the Loan Documents.”

 

  4.3 First Option to Extend. Section 2.12 of the Loan Agreement is hereby
deleted and replaced in its entirety with the following:

 

  “2.12  FIRST OPTION TO EXTEND. Borrower shall have the option to extend the
term of the Loan from the Original Maturity Date to the First Extended Maturity
Date, upon satisfaction of each of the following conditions precedent:

 

  (a) Borrower shall provide Lender with written notice of Borrower’s request to
exercise the First Option to Extend at least forty-five (45) days prior to the
Original Maturity Date;

 

  (b) As of the date of Borrower’s delivery of notice of request to exercise the
First Option to Extend, and as of the Original Maturity Date, no Default shall
have occurred and be continuing, and no event or condition which, with the
giving of notice or the passage of time or both, would constitute a Default
shall have occurred and be continuing, and Borrower shall so certify in writing;

 

  (c) Borrower shall execute or cause the execution of all documents reasonably
required by Lender to exercise the First Option to Extend and shall deliver to
Lender, at Borrower’s sole cost and expense, such title insurance endorsements
reasonably required by Lender;

 

Page 5



--------------------------------------------------------------------------------

  (d) Guarantor shall have confirmed that it remains in compliance with the
financial covenants in the Guaranty;

 

  (e) On the Original Maturity Date, Borrower shall pay to Lender an extension
fee in the amount of one quarter of one percent (0.25%) of the total commitment
amount of the Loan (whether disbursed or undisbursed), as determined on the
Original Maturity Date;

 

  (f) At Lender’s option, Lender shall have received, at Borrower’s expense, a
written appraisal dated within 90 days of the Original Maturity Date and
prepared in conformance with the requirements of the Comptroller of the Currency
confirming to the satisfaction of Lender that the Loan-to-Value Ratio (with
“value” deemed to be the First Extension Appraised Value) does not exceed
seventy-five percent (75%); provided, however, if the Loan-to-Value Ratio
exceeds seventy-five percent (75%), then Borrower may pay down the outstanding
principal balance of the Loan in an amount sufficient to reduce the
Loan-to-Value Ratio to an amount not greater than seventy-five percent (75%).
Any amounts repaid may not be reborrowed;

 

  (g) As of the Original Maturity Date, the undisbursed commitment amount of the
Loan, together with any Borrower’s Funds on deposit in the Borrower’s Funds
Account, shall be sufficient, as determined by Lender in its discretion, to
(i) pay, through completion, all costs of development, construction, marketing
and sale or leasing of the Property and Improvements in accordance with the Loan
Documents; (ii) pay all sums which may accrue under the Loan Documents prior to
the First Extended Maturity Date; and (iii) enable Borrower to perform and
satisfy all of the covenants to be performed by Borrower under the Loan
Documents; provided, however, that if the sum of the undisbursed commitment
amount of the Loan, together with any Borrower’s Funds on deposit in the
Borrower’s Funds Account, is insufficient to satisfy the foregoing obligations,
then Borrower may deposit additional funds into the Borrower’s Funds Account in
order to satisfy such requirement. If Borrower deposits additional Borrower’s
Funds in accordance with the foregoing, then prior to the disbursement of any
proceeds of the Loan, Lender shall revise Exhibit C to reflect, by line item,
the actual application by Borrower of amounts for such line item and the
appropriate adjustment to the Disbursement Budget and Disbursement Plan called
for as a result thereof, and such revised Exhibit C shall be deemed to replace
the version of Exhibit C attached to the Loan Agreement immediately prior to
such revision without the taking of any further action by Lender or Borrower;

 

  (h) Lender shall have received a Down-Date Endorsement pursuant to Procedural
Rule P-9b(4), and the other endorsements amending the mechanic’s lien and
materialmen’s lien coverage and, if applicable, deleting the pending
disbursements clause pursuant to Procedural Rule P-8b(2), and, if applicable, a
Form T38 Endorsement pursuant to Procedural Rule P-9b(3) to the Title Policy in
form and content satisfactory to Lender; and

 

  (i) The fraction, expressed as a percentage, calculated by dividing the
Adjusted Net Operating Income of the Property and Improvements by the
outstanding principal balance of the Loan, as of the Original Maturity Date,
shall be at least eight percent (8.00%); provided, however, if such percentage
is less than eight percent (8.00%), then Borrower may pay down the outstanding
principal balance of the Loan in an amount sufficient to satisfy the foregoing
requirement. Notwithstanding the definition of Adjusted Net Operating Income,
for purposes of determining compliance with this clause (i), Lender may elect,
in its sole and absolute discretion, to include projected revenues and expenses
relating to leases entered into by Borrower with third-party tenants that would
not otherwise be included for purposes of calculating Adjusted Net Operating
Income as a result of the fact that the tenants thereunder had not been paying
rent for some or all of the period prior to the Reference Date. Any amounts
repaid may not be reborrowed.

Except as modified by the First Option to Extend, the terms and condition of
this Agreement and the other Loan Documents, as modified and approved by Lender,
shall remain unmodified and in full force and effect.”

 

Page 6



--------------------------------------------------------------------------------

  4.4 Second Option to Extend. Section 2.13 of the Loan Agreement is hereby
deleted and replaced in its entirety with the following:

 

  “2.13  SECOND OPTION TO EXTEND. Borrower shall have the option to extend the
term of the Loan from the First Extended Maturity Date to the Second Extended
Maturity Date, upon satisfaction of each of the following conditions precedent:

 

  (a) Borrower shall provide Lender with written notice of Borrower’s request to
exercise the Second Option to Extend at least forty-five (45) days prior to the
First Extended Maturity Date;

 

  (b) As of the date of Borrower’s delivery of notice of request to exercise the
Second Option to Extend, and as of the First Extended Maturity Date, no Default
shall have occurred and be continuing, and no event or condition which, with the
giving of notice or the passage of time or both, would constitute a Default
shall have occurred and be continuing, and Borrower shall so certify in writing;

 

  (c) Borrower shall execute or cause the execution of all documents reasonably
required by Lender to exercise the Second Option to Extend and shall deliver to
Lender, at Borrower’s sole cost and expense, such title insurance endorsements
reasonably required by Lender;

 

  (d) Guarantor shall have confirmed that it remains in compliance with the
financial covenants in the Guaranty;

 

  (e) On the First Extended Maturity Date, Borrower shall pay to Lender an
extension fee in the amount of one quarter of one percent (0.25%) of the total
commitment amount of the Loan (whether disbursed or undisbursed), as determined
on the First Extended Maturity Date;

 

  (f) At Lender’s option, Lender shall have received a written appraisal dated
within 90 days of the First Extended Maturity Date and prepared, at Borrower’s
expense, in conformance with the requirements of the Comptroller of the Currency
confirming to the satisfaction of Lender that the Loan-to-Value Ratio (with
“value” deemed to be the Second Extension Appraised Value) does not exceed
seventy-five percent (75%); provided, however, if the Loan-to-Value Ratio
exceeds seventy-five percent (75%), then Borrower may pay down the outstanding
principal balance of the Loan in an amount sufficient to reduce the
Loan-to-Value Ratio to an amount not greater than seventy-five percent (75%).
Any amounts repaid may not be reborrowed;

 

  (g) Lender shall have received a Down-Date Endorsement pursuant to Procedural
Rule P-9b(4), and the other endorsements amending the mechanic’s lien and
materialmen’s lien coverage and, if applicable, deleting the pending
disbursements clause pursuant to Procedural Rule P-8b(2), and, if applicable, a
Form T38 Endorsement pursuant to Procedural Rule P-9b(3) to the Title Policy in
form and content satisfactory to Lender;

 

  (h) Lender shall have received and approved evidence that tenants (pursuant to
written lease agreements approved by Lender or otherwise in compliance with the
terms of this Agreement and in conformance with the most recent appraisal
[specifically, with respect to rental rate, Concessions and term]) lease at
least ninety percent (90%) of the aggregate net rentable area of the Office
Buildings. At Lender’s option, Lender shall have the right to receive, at
Borrower’s expense, an updated appraisal for purposes of determining Borrower’s
compliance with the foregoing;

 

  (i)

The fraction, expressed as a percentage, calculated by dividing the Adjusted Net
Operating Income of the Property and Improvements by the outstanding principal
balance of the Loan, as of the First Extended Maturity Date, shall be at least
eight and sixty-five hundredths percent (8.65%); provided, however, if such
percentage is less than eight and sixty-five hundredths percent (8.65%), then
Borrower may pay down the outstanding

 

Page 7



--------------------------------------------------------------------------------

 

principal balance of the Loan in an amount sufficient to satisfy the foregoing
requirement. Notwithstanding the definition of Adjusted Net Operating Income,
for purposes of determining compliance with this clause (i), Lender may elect,
in its sole and absolute discretion, to include projected revenues and expenses
relating to leases entered into by Borrower with third-party tenants that would
not otherwise be included for purposes of calculating Adjusted Net Operating
Income as a result of the fact that the tenants thereunder had not been paying
rent for some or all of the period prior to the Reference Date. Any amounts
repaid may not be reborrowed; and

 

  (j) As of the First Extended Maturity Date, the undisbursed commitment amount
of the Loan, together with any Borrower’s Funds on deposit in the Borrower’s
Funds Account, shall be sufficient, as determined by Lender in its discretion,
to (i) pay, through completion, all costs of development, construction,
marketing and sale or leasing of the Property and Improvements in accordance
with the Loan Documents; (ii) pay all sums which may accrue under the Loan
Documents prior to the Second Extended Maturity Date; and (iii) enable Borrower
to perform and satisfy all of the covenants to be performed by Borrower under
the Loan Documents; provided, however, that if the sum of the undisbursed
commitment amount of the Loan, together with any Borrower’s Funds on deposit in
the Borrower’s Funds Account, is insufficient to satisfy the foregoing
obligations, then Borrower may deposit additional funds into the Borrower’s
Funds Account in order to satisfy such requirement. If Borrower deposits
additional Borrower’s Funds in accordance with the foregoing, then prior to the
disbursement of any proceeds of the Loan, Lender shall revise Exhibit C to
reflect, by line item, the actual application by Borrower of amounts for such
line item and the appropriate adjustment to the Disbursement Budget and
Disbursement Plan called for as a result thereof, and such revised Exhibit C
shall be deemed to replace the version of Exhibit C attached to the Loan
Agreement immediately prior to such revision without the taking of any further
action by Lender or Borrower.

Except as modified by the Second Option to Extend, the terms and condition of
this Agreement and the other Loan Documents as modified and approved by Lender
shall remain unmodified and in full force and effect.”

 

  4.5 Additional Equity Contribution. Section 2.14 of the Loan Agreement is
hereby deleted and replaced in its entirety with the following:

 

  2.14  ADDITIONAL EQUITY CONTRIBUTIONS. Borrower shall repay the following
portions of the outstanding principal amount of the Loan on the dates specified
(the cumulative amount, equal to $7,750,000, being referred to as the “Equity
Contribution”). Borrower shall not receive a credit against the following
required repayments for any Release Price previously paid and any amounts repaid
may not be reborrowed:

 

  (a) $3,875,000 on November 15, 2009;

 

  (b) $1,291,667 on January 31, 2010;

 

  (c) $1,291,666 on June 30, 2010; and

 

  (d) $1,291,667 on December 31, 2010.

 

  4.6 Derivative Documents. The following is hereby added to the Loan Agreement
as a new Section 9.13:

 

  “9.13 DERIVATIVE DOCUMENTS. If Borrower purchases from Lender any swap,
derivative, foreign exchange or hedge transaction or arrangement (or other
similar transaction or arrangement howsoever described or defined) in connection
with the Loan, Borrower shall, upon receipt from Lender, execute promptly all
documents evidencing such transaction, including without limitation the ISDA
Master Agreement, the Schedule to the ISDA Master Agreement and the ISDA
Confirmation.”

 

Page 8



--------------------------------------------------------------------------------

  4.7 Defaults. Sections 11.1(r), (s), (t) and (u) are hereby deleted and
replaced in their entirety with the following:

 

  (r) Default Under Guaranty. The occurrence of a default beyond the expiration
of any applicable notice and cure periods under any guaranty now or hereafter
executed in connection with the Loan, including, without limitation, any
Guarantor’s failure to perform any covenant, condition or obligation thereunder.

 

  (s) Default Under Unsecured Indemnity Agreement. The occurrence of a default
beyond the expiration of any applicable notice and cure periods under either or
both of those certain Hazardous Materials Indemnity Agreements (Unsecured)
executed by Thomas Properties Group, Inc., a Delaware corporation and Thomas
Properties Group, L.P., a Maryland limited partnership, each as Indemnitor, in
favor of Lender, and dated June 11, 2007 (as amended), including, without
limitation, either such Indemnitor’s failure to perform any covenant, condition
or obligation thereunder.

 

  (t) Default in Compliance with Financial Covenants. The failure of Borrower or
any Guarantor to satisfy any financial covenant described in the Loan Agreement
or under the Guaranty.

 

  (u) Default Under Swap. The occurrence of a default by Borrower beyond the
expiration of any applicable notice and cure periods or a termination event with
respect to Borrower under any swap, derivative, foreign exchange or hedge
transaction or arrangement (or similar transaction or arrangement howsoever
described or defined) at any time entered into between Borrower and Lender in
connection with the Loan.

 

  (v) Pledge of Interests in Borrower. The pledge or encumbrance by Thomas
Properties Group, L.P., a Maryland limited partnership, of all or any portion of
its interest in TPG-New FP GP, LLC, a Delaware limited liability company and/or
the pledge or encumbrance by TPG-New FP GP, LLC of all or any portion of its
interest in Borrower.”

 

  4.8 Legal Description. The legal description of the Property attached as
Exhibit A to the Loan Agreement is hereby deleted and replaced in its entirety
with Exhibit A attached hereto.

 

  4.9 Financial Requirements Analysis. The Financial Requirements Analysis
attached to the Loan Agreement as Exhibit C is hereby deleted and replaced, in
its entirety, with Exhibit C attached hereto.

 

  4.10 Disbursement Plan. The Disbursement Plan attached to the Loan Agreement
as Exhibit D is hereby deleted and replaced, in its entirety, with Exhibit D
attached hereto.

 

  4.11 Release Prices. Exhibit J attached hereto is hereby added as a new
Exhibit J to the Loan Agreement.

 

  4.12 Documents. Each reference in the Loan Documents to the Note shall refer
to the Amended Note (as amended, restated or replaced from time to time), each
reference in the Loan Documents to the Deed of Trust shall mean the Amended Deed
of Trust (as amended, restated or replaced from time to time), and each
reference in the Loan Documents to the Property shall mean the Property, as
described in Exhibit A attached hereto.

 

5. INTERIM TEST.

 

  (a) As of January 31, 2011, sixty-five percent (65%) of the aggregate net
rentable area of the Office Buildings shall be leased (pursuant to written lease
agreements approved by Lender or otherwise in compliance with the terms of the
Loan Agreement) to third-party tenants who are not in default under their
respective leases, at rental rates which meet or exceed the greater of (i) pro
forma rental rates (taking into account any Concessions) specified in the most
recent appraisal of the Property and Improvements and (ii) a weighted average
rental rate (taking into account Concessions) of $16 per square foot (“Leased”).
If Borrower fails to satisfy the foregoing, then Borrower shall, on or before
February 15, 2011, deposit into a blocked account (the “Interest Disbursement
Account”) in the name of Borrower (which account is hereby pledged to Lender as
additional collateral for the Loan), the Interest Deposit. For purposes hereof:

“Interest Deposit” shall mean an amount equal to one and one-half (1.5) times
the Annual Expected Interest Charge minus the sum of (i) Pro Forma Net Operating
Income plus (ii) any funds remaining in the budget attached to the Loan
Agreement as Exhibit C which are allocated for interest expense, if any.

 

Page 9



--------------------------------------------------------------------------------

“Pro Forma Net Operating Income” means Gross Operating Income expected to be
generated from the Property and Improvements for the immediately following
18-month period (without giving credit for rents due from tenants in material
default under their respective leases) minus Permitted Operating Expenses
expected to be incurred by Borrower for such period, each as determined by
Lender, in its discretion.

“Annual Expected Interest Charge” means the Average LIBO Rate plus 3.50%
multiplied by the then outstanding principal balance of the Loan.

“Average LIBO Rate” means, as of the date of determination, the average daily
LIBO Rate (as defined in the Amended Note) for the immediately preceding thirty
(30) days.

 

  (b) If, as of January 31, 2011, less than thirty-five percent (35%) of the
aggregate net rentable area of the Office Buildings is Leased, then in addition
to depositing the Interest Deposit into the Interest Disbursement Account as
required above, Borrower shall, at the same time that it deposits funds into the
Interest Disbursement Account, be required to repay a portion of the outstanding
principal amount of the Loan, in an amount equal to $2,000,000. Any amounts
repaid may not be reborrowed.

 

  (c) Funds deposited into the Interest Disbursement Account shall be disbursed
by Lender for interest expense in accordance Section 10 of the disbursement plan
attached to the Loan Agreement as Exhibit D, and all funds in the Interest
Disbursement Account shall have been disbursed before any Loan proceeds are
disbursed for interest expense.

 

6. FORMATION AND ORGANIZATIONAL DOCUMENTS. Borrower has previously delivered to
Lender all of the relevant formation and organizational documents of Borrower,
of the partners or joint venturers of Borrower (if any), and of all guarantors
of the Loan (if any), and all such formation documents remain in full force and
effect and have not been amended or modified since they were delivered to
Lender. Borrower hereby certifies that: (i) the above documents are all of the
relevant formation and organizational documents of Borrower; (ii) they remain in
full force and effect; and (iii) they have not been amended or modified since
they were previously delivered to Lender.

 

7. HAZARDOUS MATERIALS. Without in any way limiting any other provision of this
Agreement, Borrower expressly reaffirms as of the date hereof, and continuing
hereafter: (i) each and every representation and warranty in the Loan Documents
respecting “Hazardous Materials”; and (ii) each and every covenant and indemnity
in the Loan Documents respecting “Hazardous Materials”.

 

8. ACKNOWLEDGMENT BY BORROWER. Borrower hereby acknowledges, agrees and
represents that (i) Borrower is indebted to Lender pursuant to the terms of the
Amended Note; (ii) the liens, security interests and assignments created and
evidenced by the Loan Documents are, respectively, valid and subsisting liens,
security interests and assignments of the respective dignity and priority
recited in the Loan Documents; (iii) there are no claims or offsets against, or
defenses or counterclaims to, the terms or provisions of the Loan Documents, and
the other obligations created or evidenced by the Loan Documents; (iv) Borrower
has no claims, offsets, defenses or counterclaims arising from any of Lender’s
acts or omissions with respect to the Property, the Loan Documents or Lender’s
performance under the Loan Documents or with respect to the Property; (v) the
representations and warranties contained in the Loan Documents are true and
correct representations and warranties of Borrower and third parties, as of the
date hereof; and (iv) Lender is not in default and no event has occurred which,
with the passage of time, giving of notice, or both, would constitute a default
by Lender of Lender’s obligations under the terms and provisions of the Loan
Documents. To the extent Borrower now has any claims, offsets, defenses or
counterclaims against Lender or the repayment of all or a portion of the Loan,
whether known or unknown, fixed or contingent, same are hereby forever
irrevocably waived and released in their entirety.

 

9. NON-IMPAIRMENT. Except as expressly provided herein, nothing in this
Agreement shall alter or affect any provision, condition, or covenant contained
in the Note or other Loan Document or affect or impair any rights, powers, or
remedies of Lender, it being the intent of the parties hereto that the
provisions of the Note and other Loan Documents shall continue in full force and
effect except as expressly modified hereby.

 

Page 10



--------------------------------------------------------------------------------

10. MISCELLANEOUS. This Agreement and the other Loan Documents shall be governed
by and interpreted in accordance with the laws of the State of Texas, except if
preempted by federal law. In any action brought or arising out of this Agreement
or the Loan Documents, Borrower, and the general partners and joint venturers of
Borrower, hereby consent to the jurisdiction of any federal or state court
having proper venue within the State of Texas and also consent to the service of
process by any means authorized by Texas or federal law. The headings used in
this Agreement are for convenience only and shall be disregarded in interpreting
the substantive provisions of this Agreement. All capitalized terms used herein,
which are not defined herein, shall have the meanings given to them in the other
Loan Documents. Time is of the essence of each term of the Loan Documents,
including this Agreement. If any provision of this Agreement or any of the other
Loan Documents shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that portion shall be deemed severed from
this Agreement and the remaining parts shall remain in full force as though the
invalid, illegal, or unenforceable portion had never been a part thereof.

 

11. INTEGRATION; INTERPRETATION. The Loan Documents, including this Agreement,
contain or expressly incorporate by reference the entire agreement of the
parties with respect to the matters contemplated therein and supersede all prior
negotiations or agreements, written or oral. The Loan Documents shall not be
modified except by written instrument executed by all parties. Any reference to
the Loan Documents includes any amendments, renewals or extensions now or
hereafter approved by Lender in writing.

 

12. EXECUTION IN COUNTERPARTS. To facilitate execution, this document may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

13. INTEREST PROVISIONS.

 

  13.1

Savings Clause. It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply strictly with the applicable Texas
law governing the maximum rate or amount of interest payable on the note or the
Related Indebtedness (or applicable United States federal law to the extent that
it permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under Texas law). If the applicable law is ever
judicially interpreted so as to render usurious any amount (i) contracted for,
charged, taken, reserved or received pursuant to the note, any of the other Loan
Documents or any other communication or writing by or between Borrower and
Lender related to the transaction or transactions that are the subject matter of
the Loan Documents, (ii) contracted for, charged or received by reason of
Lender’s exercise of the option to accelerate the maturity of the note and/or
the Related Indebtedness, or (iii) Borrower will have paid or Lender will have
received by reason of any voluntary prepayment by Borrower of the note and/or
the Related Indebtedness, then it is Borrower’s and Lender’s express intent that
all amounts charged in excess of the Maximum Lawful Rate shall be automatically
cancelled, ab initio, and all amounts in excess of the Maximum Lawful Rate
theretofore collected by Lender shall be credited on the principal balance of
the note and/or the Related Indebtedness (or, if the note and all Related
Indebtedness have been or would thereby be paid in full, refunded to Borrower),
and the provisions of the note and the other Loan Documents immediately be
deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder and thereunder; provided, however, if the
note has been paid in full before the end of the stated term of the note, then
Borrower and Lender agree that Lender shall, with reasonable promptness after
Lender discovers or is advised by Borrower that interest was received in an
amount in excess of the Maximum Lawful Rate, either refund such excess interest
to Borrower and/or credit such excess interest against the note and/or any
Related Indebtedness then owing by Borrower to Lender. Borrower hereby agrees
that as a condition precedent to any claim seeking usury penalties against
Lender, Borrower will provide written notice to Lender, advising Lender in
reasonable detail of the nature and amount of the violation, and Lender shall
have sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against the note and/or the Related Indebtedness
then owing by Borrower to Lender. All sums contracted for, charged or received
by Lender for the use, forbearance or detention of any

 

Page 11



--------------------------------------------------------------------------------

 

debt evidenced by the note and/or the Related Indebtedness shall, to the extent
permitted by applicable law, be amortized or spread, using the actuarial method,
throughout the stated term of the note and/or the Related Indebtedness
(including any and all renewal and extension periods) until payment in full so
that the rate or amount of interest on account of the note and/or the Related
Indebtedness does not exceed the Maximum Lawful Rate from time to time in effect
and applicable to the note and/or the Related Indebtedness for so long as debt
is outstanding. In no event shall the provisions of Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving triparty accounts) apply to the note and/or the Related Indebtedness.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, it is not the intention of Lender to accelerate the maturity of
any interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.

 

  13.2 Definitions. As used herein, the term “Maximum Lawful Rate” shall mean
the maximum lawful rate of interest which may be contracted for, charged, taken,
received or reserved by Lender in accordance with the applicable laws of the
State of Texas (or applicable United States federal law to the extent that it
permits Lender to contract for, charge, take, receive or reserve a greater
amount of interest than under Texas law), taking into account all Charges (as
herein defined) made in connection with the transaction evidenced by the note
and the other Loan Documents. As used herein, the term “Charges” shall mean all
fees, charges and/or any other things of value, if any, contracted for, charged,
received, taken or reserved by Lender in connection with the transactions
relating to the note and the other Loan Documents, which are treated as interest
under applicable law. As used herein, the term “Related Indebtedness” shall mean
any and all debt paid or payable by Borrower to Lender pursuant to the Loan
Documents or any other communication or writing by or between Borrower and
Lender related to the transaction or transactions that are the subject matter of
the Loan Documents, except such debt which has been paid or is payable by
Borrower to Lender under the Note.

 

  13.3 Ceiling Election. To the extent that Lender is relying on Chapter 303 of
the Texas Finance Code to determine the Maximum Lawful Rate payable on the note
and/or the Related Indebtedness, Lender will utilize the weekly ceiling from
time to time in effect as provided in such Chapter 303, as amended. To the
extent United States federal law permits Lender to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law, Lender
will rely on United States federal law instead of such Chapter 303 for the
purpose of determining the Maximum Lawful Rate. Additionally, to the extent
permitted by applicable law now or hereafter in effect, Lender may, at its
option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect.

 

14. WAIVER OF CONSUMER RIGHTS. BORROWER HEREBY WAIVES BORROWER’S RIGHTS UNDER
THE PROVISIONS OF CHAPTER 17, SUBCHAPTER E, SECTION 17.41 THROUGH 17.63
INCLUSIVE OF THE TEXAS BUSINESS AND COMMERCE CODE, GENERALLY KNOWN AS THE
“DECEPTIVE TRADE PRACTICES-CONSUMER PROTECTION ACT,” A LAW THAT GIVES CONSUMERS
SPECIAL RIGHTS AND PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF
BORROWER’S OWN SELECTION, BORROWER VOLUNTARILY CONSENTS TO THIS WAIVER. IT IS
THE INTENT OF LENDER AND BORROWER THAT THE RIGHTS AND REMEDIES WITH RESPECT TO
THIS TRANSACTION SHALL BE GOVERNED BY LEGAL PRINCIPLES OTHER THAN THE TEXAS
DECEPTIVE TRADE PRACTICES-CONSUMER PROTECTION ACT. THE WAIVER SET FORTH HEREIN
SHALL EXPRESSLY SURVIVE THE TERMINATION OF THE REFERENCED TRANSACTION. BORROWER
REPRESENTS AND WARRANTS TO LENDER THAT BORROWER (i) IS A BUSINESS CONSUMER,
(ii) HAS KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT ENABLE
BORROWER TO EVALUATE THE MERITS AND RISKS OF THE SUBJECT TRANSACTION, (iii) IS
NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION WITH RESPECT TO THE SUBJECT
TRANSACTION, AND (iv) HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL (WHO WAS
NOT, DIRECTLY OR INDIRECTLY, IDENTIFIED, SUGGESTED OR SELECTED BY LENDER OR
LENDER’S AGENTS) IN CONNECTION WITH THE REFERENCED TRANSACTION.

[Signatures Follow on Next Page]

 

Page 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be duly
executed as of the date first above written.

 

“LENDER”

WELLS FARGO BANK,

NATIONAL ASSOCIATION

By:   /s/ Kenya Williams Name:    KENYA WILLIAMS Its:   ASSISTANT VICE PRESIDENT
“BORROWER” NEW TPG-FOUR POINTS, L.P., a Texas limited partnership By:   TPG-New
FP GP, LLC a Delaware limited liability company, its General Partner   By:   
Thomas Properties Group, L.P., a Maryland limited partnership, its Manager    
By:    Thomas Properties Group, Inc., d/b/a TP-Thomas Properties Group, Inc. a
Delaware corporation, its General Partner       By:   /s/ John R. Sischo      
Name:    JOHN R. SISCHO       Its:   Executive Vice President

 

Signature Page – Second Modification Agreement



--------------------------------------------------------------------------------

Exhibit A

Loan No. 104470

 

EXHIBIT A – DESCRIPTION OF PROPERTY

Exhibit A to the Loan Agreement between New TPG-Four Points, L.P., a Texas
limited partnership, as “Borrower”, and Wells Fargo Bank, National Association,
as “Lender”, dated June 11, 2007.

All that certain real property located in the County of Travis, Texas, described
as follows:

Tract One: Lots Four (4), Five (5) and Six (6), Block “A”; Lots Two (2) Four
(4), Five (5) and Six (6), Block “B”; and Lot One (1), Block “C”, of FOUR POINTS
CENTRE P.U.D., a subdivision in Travis County, Texas, according to the map or
plat thereof, recorded in Document No. 200200080, as corrected under Document
No. 2004185158 of the Official Public Records of Travis County, Texas.

Tract Two: Easements created by Declaration of Covenants, Restrictions, and
Easements for Four Points Centre dated as of March 3, 1998, as recorded under
Volume 13131, Page 3100 of the Real Property Records of Travis County, Texas, as
supplemented and/or amended by instruments recorded under Volume 13381, Page 68,
Real Property Records of Travis County, Texas; and Document No.(s) 2000175226,
2000092820, 2000175361, 2000140712, 2000175362, 2000175227, 2000204920,
2000091243, 2000091244, 2004023085, and 2008143477 all of the Official Public
Records of Travis County, Texas.

Tract Three: Easements created by Declaration of Easements and Restrictive
Covenants Regarding the Maintenance of a Regional Stormwater Detention Pond for
Four Points Centre Planned Unit Development dated September 26, 2000, as
recorded under Document No. 2000164665 of the Official Public Records of Travis
County, Texas; Four Points Regional Detention Pond Construction and Maintenance
Agreement dated December 14, 2000, as recorded under Document No. 2001074400 of
the Official Public Records of Travis County, Texas, as amended by instrument(s)
recorded under Document Nos. 2001074401 and 2004023087 of the Official Public
Records of Travis County, Texas.

Tract Four: Joint Use Drive and Access and Landscaping Easement appurtenant to
Lot 2, Block “B”, FOUR POINTS CENTRE P.U.D., over, upon and across Lot 1, Block
“B”, FOUR POINTS CENTRE P.U.D., Lot(s) 3 and 3-A, Block A and Lot(s) 1 and 1-A,
Block “B”, a subdivision in Travis County, Texas, according to the map or plat
thereof, recorded in Volume 100, Page 309 of the Plat Records of Travis County,
Texas, as created and defined in documents recorded in Volume 13103, Page 161,
Volume 13126, Page 536 and Volume 13131, Page 3172 of the Real Property Records
of Travis County, Texas.

Tract Five: Easement(s) appurtenant to Lot 2, Block “B”, FOUR POINTS CENTRE
P.U.D. out of and a part of Lots 1 and 2, Block “A”, FOUR POINTS CENTRE
OUTPARCEL ONE, a subdivision in Travis County, Texas, according to the map or
plat thereof, recorded under Document No. 200100068 of the Official Public
Records of Travis County, Texas, and Lot 3, Block “B”, FOUR POINTS CENTRE
P.U.D., a subdivision in Travis County, Texas, according to the map or plat
thereof, recorded under Document No. 200200080 and corrected by Document
No. 2004185158 of the Official Public Records of Travis County, Texas, and being
more particularly described and defined in that certain Operation and Easement
Agreement between Target Corporation and TPG Four Points Land L.P. and recorded
under Document No. 2004023090 of the Official Public Records of Travis County,
Texas.

Tract Six: Ingress and egress easement across portions of Lots 3 and 4, Block
“B”, FOUR POINTS CENTRE P.U.D., a subdivision in Travis County, Texas, according
to the map or plat thereof, recorded under Document No. 200200080 and corrected
by Document No. 2004185158 of the Official Public Records of Travis County,
Texas, said easement being more particularly described and defined in that
certain Declaration of Easements and Restrictions recorded under Document
No. 2003203099 of the Official Public Records of Travis County, Texas, and being
more particularly described and defined in that certain Operation and Easement
Agreement between Target Corporation and TPG Four Points Land L.P. and recorded
under Document No. 2004023090 of the Official Public Records of Travis County,
Texas.

Tract Seven: Being 1.280 acres of land, more or less, out of the ALEX DUNLAP
SURVEY NO. 805, in Travis County, Texas, being the same tract as described in
Document No. 2004203573 of the Official Public Records of Travis County, Texas,
being more particularly described by metes and bounds in Exhibit “A-1” attached
hereto and made a part hereof.



--------------------------------------------------------------------------------

Exhibit A

Loan No. 104470

 

Tract Eight: Being 2.059 acres of land, more or less, out of the ALEX DUNLAP
SURVEY NO. 805, in Travis County, Texas, being the same tract as described in
Document No. 2004203573 of the Official Public Records of Travis County, Texas,
being more particularly described by metes and bounds in Exhibit “A-2” attached
hereto and made a part hereof.



--------------------------------------------------------------------------------

Exhibit A-1

Loan No. 104470



--------------------------------------------------------------------------------

Exhibit A-2

Loan No. 104470



--------------------------------------------------------------------------------

Exhibit C

Loan No. 104470

EXHIBIT C – FINANCIAL REQUIREMENTS ANALYSIS

Exhibit C to the Loan Agreement between New TPG-Four Points, L.P., a Texas
limited partnership, as “Borrower”, and Wells Fargo Bank, National Association,
as “Lender”, dated June 11, 2007.

 

BORROWER

   Column A
Costs to
Complete    Column B
Loan Budget
Remaining    Column C
Borrower’s
Funds
Remaining

1

  

Land Costs

        

2

  

Construction Costs Of Improvements

   $ 125,000.00      

3

  

Tenant Improvement ($30.00/sf)

   $ 7,595,160.13      

4

  

Contractor’s Fees

   $ —        

5

  

Offsite Costs

   $ —        

6

  

Architect & Engineering

   $ —        

7

  

Government Fees (permits, bonds, etc.)

   $ —        

8

  

Operating costs during construction (job supervision, utilities, etc.)

   $ 36,749.53      

9

  

Landlord Provided TI Materials (lights, ceiling tiles, grid, adv. commissioning)

   $ 278,649.52      

10

  

Other:

           

a.

                                

11

  

TOTAL HARD COSTS (Lines 2 - 10)

   $ 8,035,559.18    $ —      $ —                          

12

  

Interest during Loan

   $ 2,206,686.29      

13

  

Taxes during Loan

   $ 663,460.51      

14

  

Insurance During Loan

   $ —        

15

  

Financing / Legal / Closing Costs / Other Expenses

   $ 248,850.89      

16

  

Promotion & Advertising / Other

   $ 250,000.00      

17

  

Lease Commission Expense

   $ 1,293,848.61      

18

  

Organization Expenses (Developer Overhead)

   $ —        

19

  

Contingency 3% (Soft or Hard Costs)

   $ —        

20

  

Other:

   $ —           

a. LEED Consultant

   $ —           

b. Testing & Inspection

   $ —           

c. Space Planning

   $ 30,502.51                              

21

  

TOTAL SOFT COSTS (Lines 12 -20)

   $ 4,693,348.81    $ 10,776,408.69    $ 1,952,499.30                        

22

  

CUMULATIVE TOTALS (Lines 1, 11, 21)

   $ 12,728,907.99    $ 10,776,408.69    $ 1,952,499.30                        



--------------------------------------------------------------------------------

Exhibit D

Loan No. 104470

 

EXHIBIT D – DISBURSEMENT PLAN

Exhibit D to the Loan Agreement between New TPG-Four Points, L.P., a Texas
limited partnership, as “Borrower”, and Wells Fargo Bank, National Association,
as “Lender”, dated June 11, 2007.

 

1.

Timing of Disbursement. Unless another provision of this Agreement specifies
otherwise, on or about the fifth (5th) day of each month, or at such other times
as Lender may approve or determine more appropriate, Borrower shall submit to:

                                         Wells Fargo Bank, National Association

                                         Los Angeles Loan Center

                                         2120 East Park Place, Suite 100

                                         El Segundo, CA 90245

                                         Attention: Disbursement Administrator

a written itemized statement, signed by Borrower (“Application for Payment”)
setting forth:

 

  1.1 a description of the work performed, material supplied and/or costs
incurred or due for which disbursement is requested with respect to any line
item (“Item”) shown in the Financial Requirement Analysis attached as Exhibit C
to this Agreement;

 

  1.2 the total amount incurred, expended and/or due for each requested Item
less prior disbursements; and

 

  1.3 Each Application for Payment by Borrower shall constitute a representation
and warranty by Borrower that Borrower is in compliance with all the conditions
precedent to a disbursement specified in this Agreement.

Lender shall disburse the requested disbursement amount within fifteen
(15) Business Days after receipt of each Application for Payment, subject to
Lender’s determination that the conditions to disbursement described in this
Exhibit D and in the Loan Agreement have been satisfied.

 

2. Lender’s Right to Condition Disbursements. Lender shall have the right to
condition any disbursement upon Lender’s receipt and approval of the following:

 

  2.1 the Application for Payment and an itemized requisition for payment of
Items 2, 3, 8 and 9 shown in the Disbursement Budget (“Hard Costs”);

 

  2.2 bills, invoices, documents of title, vouchers, statements, payroll
records, receipts and any other documents evidencing the total amount expended,
incurred or due for any requested Items;

 

  2.3 evidence of Borrower’s use of a lien release, joint check and voucher
system acceptable to Lender for payments or disbursements to any contractor,
subcontractor, materialman, supplier or lien claimant;

 

  2.4 architect’s, Lender’s third party inspecting contractor and/or engineer’s
periodic certifications of the construction that has been completed and its
conformance to the Plans and Specifications and governmental requirements based
upon any such architect’s, Lender’s third party inspecting contractor and/or
engineer’s periodic physical inspections of the Property and Improvements;

 

  2.5 waivers and releases of any mechanics’ lien, equitable lien claim or other
lien claim rights;

 

  2.6 evidence of Borrower’s compliance with the provisions of the Articles and
Sections of this Agreement entitled Article 4 Construction and, based on a
certificate of compliance delivered by Borrower to Lender, Section 6.1
Authority/Enforceability;

 

  2.7 a written release executed by any surety to whom Lender has issued or will
issue a set-aside letter and/or any public entity or agency which is a
beneficiary under any instrument of credit or standby letter of credit which
Lender has issued or will issue with respect to the Loan;



--------------------------------------------------------------------------------

Exhibit D

Loan No. 104470

 

  2.8 valid, recorded Affidavit of Commencement and Affidavit of Completion for
the Improvements or any portions of the Improvements for which an Affidavit of
Commencement and Affidavit of Completion may be recorded under applicable law
and within the applicable time as herein provided;

 

  2.9 Certificate of Substantial Completion from the Architect and Engineer, if
any, prior to the final retention disbursement of Hard Costs, as applicable; or,
in the event Borrower requests a disbursement of the final sums due to a
subcontractor under a subcontract, evidence of the full completion of the work
required of such subcontractor under the applicable subcontract (including
without limitation, a conditional lien waiver executed and sworn to by such
subcontractor) and evidence of the subcontractor’s satisfaction of all other
terms and provisions of the subcontract, subject to the limitations described in
paragraph 3 below;

 

  2.10 any other document, requirement, evidence or information that Lender may
request under any provision of the Loan Documents, including without limitation,
the documents, evidence and information described in Article 3 entitled
Disbursement;

 

  2.11 evidence that any goods, materials, supplies, fixtures or other work in
process for which disbursement is requested have been incorporated into the
Improvements;

 

  2.12 Upon Lender’s request, Lender shall have received a Down-Date Endorsement
or other title report dated within five (5) days of the requested disbursement
from the Title Company showing no state of facts objectionable to Lender
(including, without limitation, a showing that title to the Property is vested
in Borrower and that no claim for mechanics’ or materialmen’s liens has been
filed against the Property or Improvements). Borrower acknowledges that the
approval process described in this paragraph 2.12 may result in disbursement
delays and Borrower hereby consents to all such delays.

 

  2.13 Borrower agrees that Lender shall not be obligated to disburse any
proceeds of the Loan until such time as Lender has disbursed $1,952,499.30 of
Borrower’s Funds currently deposited with Lender (and otherwise complied with
the terms and provisions of Section 3.1(e) of this Agreement). Prior to the
disbursement of any proceeds of the Loan, Lender shall revise Exhibit C and
Exhibit D to reflect, by line item, the actual application of Borrower’s Funds
and the appropriate adjustments to the Disbursement Budget and Disbursement Plan
called for as a result thereof, and such revised Exhibit C and Exhibit D shall
be deemed to replace the versions of Exhibit C and Exhibit D attached to the
Loan Agreement immediately prior to such revision without the taking of any
further action by the Lender or the Borrower.

 

3. Periodic Disbursement of Construction Costs. As construction progresses, the
portion of the Disbursement Budget initially totaling $125,000.00 shall be
periodically disbursed to or for the benefit or account of Borrower for the
Construction Costs Item as follows: Lender shall disburse 100% of each
disbursement request submitted by Borrower for Construction Costs Items provided
that the disbursement requests reflect (in Lender’s reasonable determination)
that Borrower is withholding 10% of the sums due to the applicable subcontractor
as retainage. Upon a subcontractor’s completion of all work required of such
subcontractor in its applicable subcontract, Lender’s receipt and review of
evidence of the full completion of the work required of such subcontractor under
the applicable subcontract (including without limitation, a conditional lien
waiver executed and sworn to by such subcontractor) and evidence of the
subcontractor’s satisfaction of all other terms and provisions of the
subcontract, Lender may disburse to or for the benefit or account of Borrower
the retainage withheld by Borrower for such work, subject to the maximum
disbursement limitation contained in the following sentence. Lender shall only
be obligated to disburse up to ninety-five percent (95%) of the maximum amount
allocated for Construction Cost Items, less prior disbursements, pursuant to
this paragraph 3 (unless otherwise approved by Lender), and the remaining five
percent (5%) (“Retention”) shall be disbursed to or for the benefit or account
of the Borrower upon the later to occur of (i) thirty (30) days after the filing
of the Affidavit of Completion herein contemplated if same is filed within ten
(10) days after completion of construction of the Improvements in accordance
with the Plans and Specifications and governmental requirements, or (ii) if such
Affidavit of Completion is not filed within ten (10) days after completion of
construction of the Improvements in accordance with the Plans and Specifications
and governmental requirements, then upon the date of filing such Affidavit of
Completion. Notwithstanding the foregoing, upon Borrower’s request and Lender’s
approval thereof, Lender may, at its option, disburse 100% of the disbursement
request for the final 50% of the work required under a subcontract without
requiring evidence of Borrower’s withholding of retainage for such work,
provided retainage has been withheld by Borrower for the first 50% of the work
required under the subcontract.



--------------------------------------------------------------------------------

Exhibit D

Loan No. 104470

 

4. Periodic Disbursement of Tenant Improvement Costs. The portion of the
Disbursement Budget initially totaling $7,595,160.13 shall be periodically
disbursed to or for the benefit or account of the Borrower for Tenant
Improvements up to the maximum of the lower of $40.00 per square foot or the
actual cost per square foot of completed Tenant Improvements for space which has
been leased to tenants pursuant to executed leases as required in this
Agreement, less prior disbursements. Notwithstanding the foregoing, Lender
hereby agrees that the $40.00 per square foot limit in the previous sentence
shall not be applicable to disbursements for Tenant Improvement costs relating
to the lease between Borrower and THQ, Inc., dated June 8, 2009 (the “THQ
Lease”). Rather, disbursements for Tenant Improvements relating to the THQ Lease
shall not exceed the lesser of (i) $56.00 per square foot or (ii) the actual
cost per square foot of completed Tenant Improvements for the space subject to
the THQ Lease.

 

5. Periodic Disbursement of General Conditions. The portion of the Disbursement
Budget initially totaling $36,749.53 shall be periodically disbursed to or for
the benefit or account of the Borrower for the payment of Operating Costs during
construction.

 

6. Landlord-Provided TI Materials. The portion of the Disbursement Budget
initially totaling $278,649.52 shall be periodically disbursed to or for the
benefit or account of the Borrower for the payment of the costs of materials
purchased by Borrower for tenants, which materials are to be integrated into the
spaces occupied by such tenants.

 

7. Periodic Disbursement of Interest Reserve. Subject to the requirements of
that certain Section of this Agreement entitled Income to be Applied to Debt
Service, the portion of the Disbursement Budget initially totaling
$2,206,686.29, allocated as an Interest Reserve, shall be periodically disbursed
directly to Lender for the payment of interest which accrues and becomes due
under the Note. Lender is hereby authorized to charge the Loan and Borrower’s
Funds Account directly for such interest payments when due. Lender shall provide
Borrower with a monthly interest statement. Depletion of the Interest Reserve
shall not release Borrower from any of Borrower’s obligations under the Loan
Documents including, without limitation, payment of all accrued and due interest
and the deposit of Borrower’s Funds with Lender pursuant to Section 3.1 (b) of
this Agreement.

 

8. Periodic Disbursement of Taxes. The portion of the Disbursement Budget
initially totaling $663,460.51, shall be periodically disbursed to or for the
benefit or account of the Borrower for the payment of Taxes incurred during the
Loan term as Taxes become due and payable.

 

9. Periodic Disbursement of Financing/Legal/Closing Costs/Other Expenses. The
portion of the Disbursement Budget initially totaling $248,850.89 shall be
periodically disbursed to or for the benefit or account of the Borrower for the
payment of Financing/Legal/Closing Costs/Other Expenses incurred in connection
with the Loan. Lender is hereby authorized to charge the Loan and Borrower’s
Funds Account directly for such fees, including Appraisal Fee, Costing Fee,
Inspection Fee, Environmental Fee, Legal Fees, UCC filing fees and/or UCC vendor
fees, Flood Certification Fee and Tax Contract Fee, as they become due. Lender
shall provide Borrower with statements for all fees incurred. Depletion of funds
in this category shall not release Borrower from any of Borrower’s obligations
under the Loan Documents, including but not limited to paying fees incurred in
connection with the Loan pursuant to that certain Section of this Agreement
entitled Expenses and depositing Borrower’s Funds with Lender pursuant to
Section 3.1 (b) of this Agreement. Lender shall notify Borrower of the amount of
all non-recurring expenses and, upon the request of Borrower, deliver copies of
all invoices and reasonable supporting documentation in Lender’s possession
relating to such non-recurring expenses.

 

10. Periodic Disbursement of Promotion and Advertising. The portion of the
Disbursement Budget initially totaling $250,000.00, shall be periodically
disbursed into the Account or to or for the benefit or account of the Borrower
for the payment of Promotion and Advertising Expenses.

 

11. Periodic Disbursement of Lease Commission Expense. The portion of the
Disbursement Budget initially totaling $1,293,848.61, shall be periodically
disbursed to or for the benefit or account of the Borrower for the payment of
Lease Commission Expense incurred during the term of the Loan up to a maximum
amount equal to or less than the sum which, when converted to a percentage of
the total Lease Commission Expense, equals the percentage of the total rentable
square feet of the Improvements leased to tenants pursuant to written leases as
of the date of disbursement.



--------------------------------------------------------------------------------

Exhibit D

Loan No. 104470

 

  12. Periodic Disbursement of Space Planning. The portion of the Disbursement
Budget initially totaling $30,502.51, shall be periodically disbursed into the
Account or to or for the benefit or account of the Borrower for the payment of
costs and expenses associated with Space Planning.



--------------------------------------------------------------------------------

Loan No. 104470

 

EXHIBIT J – RELEASE PRICES

Exhibit J to the Loan Agreement between New TPG-Four Points, L.P., a Texas
limited partnership, as “Borrower”, and Wells Fargo Bank, National Association,
as “Lender”, dated June 11, 2007.

 

Parcel

   Site Square Footage    Release Price

A-5

   233,917    $ 697,360

A-4

   223,463    $ 308,775

A-6

   784,080    $ 1,828,040

B-4

   346,738    $ 444,360

B-5

   375,487    $ 435,160

B-6

   414,256    $ 430,100

C-1

   430,373    $ 1,055,700

Craven (12)

   88,862    $ 355,005

Troutman (13)

   55,757    $ 310,500

SFI-617335v11